Citation Nr: 1537052	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to February 1972, with additional reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's June 2012 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in July 2015 correspondence, the Veteran's representative withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2014).


FINDINGS OF FACT

1.  The competent medical evidence does not establish that the Veteran has been diagnosed with bilateral peripheral neuropathy of the upper extremities.

2.  The competent medical evidence does establish that the Veteran has been diagnosed with bilateral peripheral neuropathy of the lower extremities.

3.  The Veteran is presumed to have been exposed to herbicides during service.

4.  The most probative and competent evidence does not demonstrate that the Veteran's neuropathy of the bilateral lower extremities manifested to a 10 percent degree within one year of separation, or that it was caused or otherwise related to service.



CONCLUSION OF LAW

The criteria for service connection for bilateral upper and lower peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs, private treatment records, and VA treatment records have been obtained and associated with the claims file. 

Additionally, VA afforded the Veteran a peripheral nerves examination in February 2010.  The VA examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints.  The February 2010 VA examiner did not provide a nexus opinion; however, the Board finds that such is not necessary in the instant case.  In this regard, under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination with nexus opinion is not necessary with respect to the claims decided herein because the STRs are entirely negative for any recordation of complaints, injury, treatment, clinical findings, or diagnosis relating to peripheral neuropathy; post-service evidence reflects that complaints, treatment and diagnosis of peripheral neuropathy was initially shown many years after the Veteran's service; and there is no competent evidence on file etiologically linking the Veteran's currently claimed peripheral neuropathy to service, nor has he himself provided any competent opinion in this regard.  VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that VA another examination with a nexus opinion is not necessary to decide the claims herein.

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims.  As such, appellate review may proceed without prejudice to the Veteran. 


II.  Merits of the Claims

In various written statements the Veteran contends that he is entitled to service connection for his bilateral upper and lower peripheral neuropathy based upon exposure to herbicides during service.  Specifically, the Veteran asserts that he was exposed to Agent Orange, a tactical herbicide, while serving in Vietnam.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including peripheral neuropathy that manifests to a 10 percent degree within one year of final exposure, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Preliminarily, the Board observes that the February 2010 VA peripheral nerves examiner diagnosed minor peripheral neuropathy of lower extremities but did not endorse a diagnosis of the bilateral upper extremities.  Specifically, the February 2012 VA examiner found sensory function for the right and left upper extremities was normal for vibration, pain, light touch and position sense.  Additionally, a November 2009 private medical letter noted subjective complaints of peripheral neuropathy and upon sensory examination the Veteran had global dimishments distally to vibratory sensation, cold temperature sensation, and pinprick, with improvements during proximal ascension of each of the four limbs; however, Romberg results were negative.  The November 2009 medical letter further found, that upon motor examination, inexplicably the Veteran had what appeared to be some subtle give away in all four limbs.  A subsequent November 2009 medical letter noted an EMG assessment of the right upper and lower limb was conducted with no distinctive abnormalities seen; however, the record further stated EMG and nerve conduction study was suggestive only of a mild sensory neuropathy of the lower limbs bilaterally.  Thus, the November 2009 private provider did not endorse a finding of peripheral neuropathy of the bilateral upper extremities.  

A February 2010 VA treatment reflected a diagnosis peripheral sensory neuropathy but did not specify such further.  A July 2010 VA treatment record reported the Veteran complained of cramps in his bilateral lower extremities as well as stabbing pain and cold sensation.  The July 2010 VA treatment record also stated the Veteran had sensory axonal loss polyneuropathy.  As such, the Board finds the Veteran has established a present disability of peripheral neuropathy of the bilateral lower extremities for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).

As noted above, the evidence of record contains subjective complaints related to peripheral neuropathy of the bilateral upper extremities, to include cramps, sharp stabs and an inappropriate cold sensation.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to the Veteran's reported symptoms.  The Board recognizes the Veteran's belief that he experienced peripheral neuropathy of the bilateral upper extremities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced symptoms related to peripheral neuropathy such as cramps, sharp stabs and a cold sensation.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In contrast, the November 2009 private medical provider and February 2010 VA examiner, both have medical training and knowledge and did not provide a diagnosis, even with consideration of complaints. 

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has peripheral neuropathy of the bilateral upper extremities.  As such, service connection is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In sum, the Veteran has not satisfied the necessary element of a present disability with respect to peripheral neuropathy of the bilateral upper extremities, and thus, further discussion of the in-service incurrence or nexus elements is not necessary for this claim, although the Board will address such below with respect to the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities.  

With regard to in-service exposure to herbicides, the Veteran's service personnel records reflect 24 months of service within the borders of the Republic of Vietnam between September 1968 to September 1969 and from June 1970 to June 1971.  Thus, the Board finds that the Veteran did have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure, and his exposure is acknowledged.

However, while the Veteran's exposure to herbicides is noted, the evidence does not weigh in favor of finding that his current peripheral neuropathy of the bilateral lower extremities manifested to a 10 percent disabling degree within one year of his separation.  38 C.F.R. § 3.307 (a)(6).  The Veteran has asserted, as during the February 2010 peripheral nerves examination, that such onset in June 1971.  Pertinently, records received from the Veteran's reserve service do not reflect such.  Specifically, examinations conducted in January 1976, June 1980 and April 1982 did not note any peripheral neuropathy of the bilateral lower extremities or related complaints.  Additionally, a November 2009 private medical letter reported during the Veteran's time in Vietnam he did not have neuropathic symptoms, as such evolved 15 years ago.

Based on the above, the Board finds that it is less likely that the Veteran's neuropathy symptoms began within one year of separation.  As described, the evidence indicates that the Veteran's symptoms began many years after service.  Although a July 2010 VA treatment record reflected both the Veteran and his spouse reported that the Veteran experienced cold feet for the last 39 years; however, such is not supported by other evidence.  In sum, the evidence simply does not reflect that the Veteran's symptoms of neuropathy for his bilateral lower extremities began within one year of separation from the military.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's peripheral neuropathy of the bilateral lower extremities.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).

As discussed, the Veteran has been diagnosed with lower peripheral neuropathy.  However, the evidence does not support a finding that this disability is related to service, to include exposure to herbicides.  Service treatment records do not reflect any instance of neuropathic symptoms, including the Veteran's June 1971 separation examination, which does not indicate a complaint of such.  The evidence of record shows that the Veteran was first diagnosed with peripheral neuropathy of the bilateral lower extremities in November 2009, more than two decades after separation from active duty service.  While the Veteran has argued peripheral neuropathy manifested during active duty service and that symptoms persisted following separation, there is no corroborating evidence to confirm his assertion.  The record is negative for any medical evidence linking the Veteran's neuropathy of his bilateral lower extremities to his service, other than through the statutory presumption.  Specifically, November 2009 private medical letters weigh against a nexus.  One November 2009 medical letter noted that with respect to subjective complaints of peripheral neuropathy, the Veteran's only risk appeared to be possible toxicity exposure although such was a speculative cause and effect and there was no direct test proof for this condition as the medical provider was concerned.  Another November 2009 private medical letter stated, in part, that with respect to mild sensory neuropathy of the lower limbs bilaterally, proving a relationship to exposure to Agent Orange would be non-feasible given the length of time since the Veteran was in Vietnam.  Additionally, a July 2010 VA treatment record recommended the Veteran stop alcohol consumption because it may have caused the abnormal LFT (liver function test) and his neuropathy.  

Based on the evidence, the Board does not find that the Veteran's peripheral neuropathy was caused by or otherwise related to service, to include his presumed herbicide exposure.  The evidence reflects that the Veteran began experiencing his neurological symptoms many years after service.  As discussed above, reserve STRs do not note any problems related to peripheral neuropathy of the bilateral lower extremities.  While the Veteran has reported symptoms resembling neurological symptoms during and shortly after service, there is no medical evidence to corroborate this.  The record is also silent for treatment of a neurological condition until November 2009, many years after separation from active duty service.  The Board finds it unlikely that the Veteran would wait for many years to seek treatment.  Lastly, there is no medical opinion linking the Veteran's neuropathy to service.  As such, the evidence simply does not support a finding that the Veteran's peripheral neuropathy was caused by or otherwise related to service.

Furthermore, while peripheral neuropathy is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for neuropathy, including reserve treatment records.  As described, the Veteran alleged experiencing symptoms of neuropathy during service and shortly after separation from active service; however, there is no evidence to corroborate this.  As such, the Board finds that continuity of symptomatology has not been established.

In sum, while the Veteran is presumed to have been exposed to herbicides in service, the evidence weighs against a finding that the Veteran's peripheral neuropathy of the lower extremities was caused by or related to service nor did the Veteran satisfy the necessary element of a present disability with respect to entitlement to service connection peripheral neuropathy of the bilateral upper extremities.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran's claim for service connection for peripheral neuropathy must be denied.  


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure, is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


